| REPUBILQUE DEMOCRATIQUE DU CONGO

ROVINCE DE L'EQUATEUR
NSCRIPTION FONCIERE DE MBANDAKA Mbandaka, 16.1 RIRES

ï
jvision des titres Immobiliers

B.P. 1008 $
MBANDAKA N°2.444.2/-.reonnramnenl OLLZ..res 12012.
ot: À Mensieur De Direetemr Général
jet de contrat à signer de la Seciété Plantatiens et——
R jusierios an Comes 524 (PAS
AtLagends.............. KILS EH À
Mensieur:

j'ai l'honneur de vous faire parvenir
en annexe, un projet de contrat de concession perpétuelle en double exemplaire
que je vous prie de me renvoyer dûment revêtu de votre signature sous la
rubrique « L'EMPAYTEOTE. » au bas du dernier feuillet avec indication de
preuve de paiement.

Les frais à payer s' »lèvent à la somme de

EE D. 220.700... Francs Congolais dont les détails ci-après :
a) Taxe contrat =. (222500 FC
b) Taxe d'enregistrement = FC
c) Taxe P.V. de constat = É M EG
d) Taxe P.V. de mesurage = 13.500 FC
= FC

e) Taxe croquis = 8.000

f Loyers impayés de = FC
g) Intérêt de retard (40%) = 5e FE
h) Pnx de référence ( 25 ans)” 130.700 ae

= 210,700 FC

Montant que je vous invite à verser au

compte N°200308 Chez la Banque Centrale du Congo sur présentation de la note

de perception dûment établie par l'ordonnateur de la DGRAD (ou de la DGREOQ)

attaché à la Division des Titres immobiliers à Mbandaka.

Veuillez agréer.

L'assurance de ma considération distinguée.
IOERATIQUE DU CONGO Lieu-dit : 8
DE L'EQUATEUR Commune de : rer
sc TON FONCIERE DE MBANDAKA Teriteire de 0 RS

| DES TITRES IMMOBILIERS  ” Ville de Re —
8.P 1.005 — MBANDAKA dé es D

HTRAT D'EMPHYTEOSE N° DE. 656 pu
TERME DE BAIL : VINGT - CINQ (25) ANS.-

rle..Gonverneur de
nférés par l'article -*

1esure d'exécution

, représentée pa
des pouvoirs qui lui s0
0 Juillet 1974 portan
t régime générale des

Zrevince

t biens, régime foncier
tell e modifiée et complétée à ce jour par la loi n° 80-

: et régime des sûretés,
1980, ci— après dénommée « LA REPUBLIQUE », de premier part,

DU CONGO s.A,immatriculée="

Téentification Yetionale==

eu numéro 1 de l'Avenue —

Combe à Kinchasasrépréséntée-2e
Li: NUBNISR MERE

La Société PLANTATIONS E TES
2Ù numéro CT/KIN/RCCY/L:-B-5579
HO1148Y, ayant son siese gociel
NGongo-Lutete dans la Comu
Par son Directeur Général

ue concède c conde part, Qui
‘ sur une parcelle de t …i6RE00E | d'une
Aa, 256suée à …ingende rat Ce portant
… du plan de la localité ….Bolonda

n liséré jaune au croquis Ci —

ED PR RTS RE RER

n° D8/E 15/09/2015. …. expiré.

t fait suite au contrat
Cinq (25) ans renouvelable, prenant

2 présent contra

st intervenu pour un terme de Vingt —
ae . à l'expiration duquel il sera renouvelé pour àine G

tant que le terrain ait été mis ei veteur conform

tuelles et règlementaires de l'emphytéote, la redevaric

se conformément au tarif en vigueur de ce renouvellement

CUS:

pour aul
ations cont

-es sont payables annuellement: et per

er Janvier de chaque année conformément à la procéduie

e aux'érticies 4 et 5 de la loi :1° 04/015 du 16 juillet 2004 fixant
nclature des actes générateurs des recettes administratives, judiciaires

raniales et de participation ainsi que leurs modalités de perception ”

taxes rémunératoi

«3 redevances €:
cipation le pret

poursuivre la mise en valeur

aintenir et de
éose susmentionné,

| L'empnytéote est tenu de m
s du contrat d'emphyt

-enformément aux prescription

{50 À

DEUXIEME ET DERNIER FEUILLET DU CONTRAT D'EMPHYTEOSE N° D8IE

ut changer la destination du terrain Sans l'autorisation expresse
orité qui accorde le droit A

ote ne pe
t

Pour tout ce qui RE résulte pas des dispositions ci-dessus
- 77.104 do

ce jour

à S'RCONSCRIPT 19

DE LEGU

é. SECT! SS
: TERRITOIRE : LUGENLE..-- contrat
PARCELLE : 404. the sdé en
+ LATISSEMENT -424 noment

ee e
“eprises
mise en

ant élire

.BDE
de la

POUR LA REPUBLIQUE

13 GOUVERNEUR JE PROVINCE
TINTARTN AIRE

À: ê nératoires

55 1 un montant total deAdé- y FC

avé suivant quittaree RACE 23.6
setiaots.

LE RECEVEUR DE LA DGRAD
FR D D bé

AT VE TA

n° 0689424

